Citation Nr: 1602236	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-29 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral arm pain, to include as secondary to a cervical spine disorder.

2.  Entitlement to service connection for left arm weakness, to include as secondary to a cervical spine disorder.

3.  Entitlement to an initial evaluation in excess of 20 percent for a low back disorder prior to June 17, 2008.

4.  Entitlement to an evaluation in excess of 20 percent for a low back disorder beginning September 1, 2008, and prior to April 17, 2009.

5.  Entitlement to an evaluation in excess of 40 percent for a low back disorder beginning April 17, 2009, and prior to May 31, 2011.

6.  Entitlement to an evaluation in excess of 40 percent for a low back disorder beginning June 1, 2012.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to February 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


REMAND

Bilateral Arm Pain

The RO denied entitlement to service connection for bilateral arm pain in an August 2011 rating decision.  The Veteran filed a timely notice of disagreement in September 2011, however, no statement of the case has been issued.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240 (1999). 

Left Arm Weakness

In support of his claim for service connection for left arm weakness, the Veteran submitted an October 2015 letter from M. M., M.D., explaining that the fourth cervical root, which comes out of the spine at the C3-C4 level, has sensory function which extends over the anterior shoulder and into the region of the clavicle, and that a patient who has disease at this level "may have sensory symptoms or numbness over the top of the shoulder."  Notably, the Veteran's service-connected cervical disorder involves impairment of the spine at the level C3-C4.  In that October 2015 letter, Dr. M. M. acknowledged not remembering specific details of the Veteran's case and clarified that the letter provided represented a "discussion regarding cervical disc disease at the C3-C4 level [] with regards to general anatomy and function."  This opinion is inadequate in the Veteran's case of a relationship between his claimed left arm weakness and his service-connected cervical spine disorder as the opinion is too general and inconclusive.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (holding that a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (finding a medical opinion framed in terms of "may or may not" was speculative and insufficient to support an award of service connection).

The Veteran was afforded a June 2011 VA examination to assess whether his left arm weakness was a neurological manifestation of his service connected cervical spine disorder.  The June 2011 examiner provided an opinion finding that the Veteran's cervical spine disorder was not related to his military service and indicated that there was no evidence of a cervical spine disorder in the last year or two.  Service connection has been in effect for a cervical spine disorder since 2005 and it appears the VA examiner did not adequately review the medical evidence of record to obtain an accurate picture of the history of the Veteran's cervical spine disorder.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).  Further, the examiner opined there were no sensory or motor findings related to the cervical spine, yet the examiner did not indicate what, if any, neurological testing was performed.

Accordingly, the Board finds a new VA neurological examination and opinion are required to assess whether the Veteran has any neurological symptoms, to include left arm weakness, which are due to his service-connected cervical spine disorder.  This medical opinion must specifically consider the October 2015 letter from Dr. M. M. indicating that impairment at the C3-C4 level may cause neurological symptoms in the shoulders.

Increased Rating for a Low Back Disorder

At the Veteran's September 2015 hearing before the Board, he indicated that his back low back disorder had increased in severity in the past five or six months.  The most recent VA examination assessing the severity of the Veteran's low back disorder was performed in February 2015, seven months prior to his hearing before the Board.  Accordingly, a remand is required for a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

Additionally, at his September 2015 hearing before the Board, the Veteran also indicated he had been put on bed rest for four to six weeks at a time due to his back.  Further, in a September 2015 letter from J. M., M.D., Dr. J. M. indicated that the Veteran "had to have periods of bed rest for greater than four weeks at a time."  Periods of bed rest, prescribed by a doctor, are one of the considerations contemplated by the rating criteria for an increased rating for a spine disorder, and the evidence of record is unclear as to when and how long the Veteran was prescribed bed rest.  Therefore, on remand, the RO must contact Dr. J. M. and request a letter indicating whether Dr. J. M. prescribed bed rest and, if so, when and for how long the bed rest was prescribed.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must obtain and associate with the evidence of record all outstanding VA treatment records.

The RO must specifically contact Dr. J. M. and request an addendum letter specifying whether:

(a) Any bed rest was doctor prescribed; and

(b)  The dates and duration of any bed rest prescribed by a doctor.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, with regard to the Veteran's claims for bilateral arm pain, as secondary to a cervical spine disorder, the RO must issue a statement of the case and notify the Veteran of his appellate rights with regard to the denial of these claims.  38 C.F.R. § 19.26 (2015).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If, and only if, the Veteran perfects an appeal as to these issues, they must be returned to the Board for appellate review.

3.  The Veteran must be afforded a VA neurological examination to determine whether the Veteran has any neurological manifestations associated with his cervical spine disorder, to include left arm weakness.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include electromyography studies, must be accomplished.

The examiner must state whether the Veteran has any neurological manifestations which are due to his service-connected cervical spine disorder, to include left arm weakness.  The examiner must state upon what specific evidence this determination is based.  The examiner must specifically consider the October 2015 letter from M. M., M.D. indicating that impairment of the cervical spine at the C3-C4 level could cause neurological symptoms in the upper extremities.

If any neurological manifestations are found to be related to the Veteran's cervical spine disorder, to include left arm weakness, the examiner must indicate whether the neurological symptoms result in complete or incomplete paralysis of any nerve.  The specific nerve(s) involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe, with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  The examiner must state upon what specific evidence each determination is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  Thereafter, the Veteran must be afforded an examination to determine the current severity of his service-connected low back disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner must conduct full range of motion studies on the service-connected low back.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.

The examiner must also conduct all indicated tests, to include electromyography studies to evaluate any reported neurological symptoms.

The examiner must state whether the Veteran has any neurological manifestations which are due to his service-connected low back disorder.  The examiner must state upon what specific evidence this determination is based.  

If any neurological manifestations are found related to the Veteran's low back disorder, the examiner must indicate whether the neurological symptoms result in complete or incomplete paralysis of any nerve.  The specific nerve(s) involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe, with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  The examiner must state upon what specific evidence each determination is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

7.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

